Citation Nr: 0606070	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  00-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a manic-depressive 
disorder, claimed as a residual of Agent Orange exposure.

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes, prior to 
September, 17, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1969.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein, in pertinent part, the 
veteran's claims of entitlement to service connection for a 
manic-depressive disorder and nonservice-connected pension 
were denied.

In November 2001, May 2004, and August 2005, the Board 
remanded this case in order to obtain additional evidence and 
to address due process matters.  A hearing was held before 
the undersigned Acting Veterans Law Judge, sitting at the RO, 
in January 2006.  A transcript of that hearing has been 
associated with the veteran's claims file.

In February 2006, the undersigned Acting Veterans Law Judge 
granted the accredited representative's motion that the 
veteran's claim be advanced on the Board's docket due to 
financial hardship.  See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  A manic-depressive disorder is not a disability that may 
be presumed to be the product of Agent Orange exposure.

2.  A manic-depressive disorder is not otherwise shown to 
have been caused by Agent Orange exposure.

3.  Prior to September 16, 2001, the veteran is shown to have 
been gainfully employed.


CONCLUSIONS OF LAW

1.  A manic-depressive disorder was not incurred in or 
aggravated by active service as a result of exposure to Agent 
Orange, nor may it be presumed to have been caused by such 
exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for the award of a permanent and total 
disability rating for nonservice-connected pension purposes, 
prior to September, 17, 2001, have not been met.  38 U.S.C.A. 
§§ 1501,1502, 1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.342(a), 3.655(b), 4.3, 4.7, 4.16, 4.17 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for manic-
depressive disorder, which he alleges is due to his exposure 
during service to Agent Orange.  He is also claiming 
entitlement to a permanent and total disability rating for 
pension purposes, essentially alleging that he is 
unemployable due to his various disabilities.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review
  
The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed by the 
January 2000 rating decision, the September 2000 statement of 
the case, and the September 2002 supplemental statement of 
the case, of the relevant law and regulations pertaining to 
his claims.   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter from the RO 
sent to him in December 2001.  This letter advised the 
veteran of the provisions relating to the VCAA.  
Specifically, he was advised in each letter that VA would try 
to help him obtain such evidence as medical records, 
employment records, or records from other federal agencies.  
He was also advised that he was to provide VA with enough 
information about these records so that they could be 
requested by VA from the person or agency who had them.  The 
veteran was further informed that VA would assist him by 
scheduling a medical examination, if such was deemed to be 
necessary.  (The Board notes that pertinent VA examinations 
were provided in May 2002.)

The veteran was informed in the December 2001, with regard to 
the development of his claims, that "[y]ou may also submit 
your own statement or statements from other people describing 
you physical or mental disability symptoms"; in essence, 
advising him that he could furnish VA with any additional 
information he thought appropriate to his claims.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
Subsequent to the issuance in December 2001 of the VCAA 
letter, the veteran's claims were considered by the RO in 
September 2002, as is shown by the supplemental statement of 
the case issued in that month.  The Board accordingly finds 
that there is no prejudice to the veteran or violation of the 
requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA and 
private medical records, the reports of VA examinations, 
service medical records, and testimony from the veteran and 
his wife.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He presented testimony at 
a hearing before the Board in January 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



1.  Entitlement to service connection for a manic-depressive 
disorder, claimed as a residual of Agent Orange exposure.

Preliminary matter

Service connection was previously denied for a manic-
depressive disorder, as directly due to service, by the RO in 
August 1992.  The veteran was notified of this decision, and 
of appellate rights and procedures, but did not appeal within 
the time period for such action.  That decision, accordingly, 
is final.  38 U.S.C.A. § 7105.  Likewise, a February 1981 
rating decision, whereby service connection for residuals of 
Agent Orange exposure was denied, was couched in general 
terms and did not set forth findings with regard to any 
particular disability or claimed residual.  

The veteran's current claim is specifically limited to the 
question of whether service connection can be granted as a 
result of in-service exposure to Agent Orange, based on the 
presumptions pertinent to such a claim, which was not within 
the scope of the August 1992 adjudication, nor specifically 
addressed in conjunction with the February 1981 decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2005).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

As has been discussed above, in order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disability and the current disorder.  

With respect to element (1), recent medical records indicate 
diagnoses of manic-depressive disorder or bipolar disorder.  
Hickson element (1) has been met, but only to that extent.  

However, a review of the medical evidence does not indicate 
that the veteran currently has a disability that can be 
presumed to have been the product of herbicide exposure.  As 
indicated above, such presumption is available only for 
specific enumerated disorders, none of which pertain to 
mental or psychiatric impairment.  See 38 C.F.R. § 3.309.  In 
that regard, Hickson element (1) is not met, inasmuch as the 
veteran is not shown to have a current disability for which 
the presumption of Agent Orange causation can be made.

In addition, the medical record is devoid of evidence whereby 
the veteran's current manic-depressive disorder has been 
attributed to Agent Orange exposure.  The veteran's service 
records reflect Vietnam service, and Agent Orange exposure is 
therefore presumed.  Nonetheless, notwithstanding the 
veteran's contentions to the contrary, there are no medical 
findings whereby his manic-depressive disorder has been 
attributed in some manner to Agent Orange exposure, or to be 
deemed a residual thereof.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  

To the extent that the veteran himself is attempting to 
provide a nexus between his mental disorder and Agent Orange 
exposure during his military service, his statements are not 
probative of a nexus between that disorder and such service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In brief, the disability for which the veteran is claiming 
service-connection, a manic-depressive disorder, is not a 
disability that may be presumed, under regulation, to have 
been the product of exposure to Agent Orange.  In that 
regard, Hickson element (1) is not met, and the veteran's 
claim fails.  Moreover, there is no evidence that the current 
manifestation of this disability is otherwise related to 
Agent Orange exposure; see Combee, supra.  The Board 
therefore concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for manic-
depressive disorder, claimed as due to Agent Orange exposure.  
The veteran's claim, accordingly, fails.

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes, prior to 
September, 17, 2001.

Pertinent laws and regulations

Veterans who serve during a period of war for 90 days or more 
and are totally and permanently disabled as the result of a 
nonservice-connected disability not due to the veteran's own 
misconduct are eligible for a nonservice-connected disability 
pension.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.342.  
A finding of total disability is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 that also add that the total rating is 
based primarily upon the average impairment in earning 
capacity.  Further, 38 U.S.C.A. § 1502(a)(2) essentially 
provides that a veteran shall be considered permanently and 
totally disabled when such person is unemployable as a result 
of disability reasonable certain to continue throughout the 
life of the disabled person, or is suffering from any disease 
or disorder determined by the Secretary of VA to be of such 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.

Subjective factors for consideration are also included in 38 
C.F.R. § 4.15, which provides that, in individual cases, full 
consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combination of disabilities.  In addition, 38 C.F.R. § 
4.17(b) states that where the veteran fails to meet the 
percentage requirements, but meets the basic eligibility 
criteria and is unemployable, consideration of 38 C.F.R. § 
3.321(b)(2) is appropriate.



Analysis

The veteran's pension claim was received on March 10, 1999.  
The record shows that the Social Security Administration 
(SSA) found the veteran to have been disabled since March 1, 
1992.  Section 1502(a)(2), title 38, United States Code, 
presumes permanent and total disability for those pension 
applicants deemed disabled by SSA.  This legislation became 
effective on September 17, 2001.  See Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
§ 206(b), 115 Stat. 976, 991 (Dec. 27, 2001).  The issue of 
pension entitlement in this case, accordingly, is relevant 
only with respect to the period between March 10, 1999, when 
the pension claim was received, and September 17, 2001, when 
the new legislation took effect.  As was pointed out by the 
RO in its September 2002 rating decision, entitlement to 
pension benefits as of and after September 17, 2001, is not a 
rating issue due to the veteran's receipt of SSA benefits.  
Thus, the question before the Board is whether the veteran is 
entitled to nonservice-connected pension benefits for the 
period from March 10, 1999, through September 16, 2001.

Explicit in the criteria for the award of a nonservice-
connected pension is that the veteran be unemployable.  A 
pension, to reiterate, is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  A VA Form 21-4192, Request for 
Employment Information in Connection with Claim for 
Disability Benefits, dated in April 2002, had been employed 
performing maintenance (landscaping, painting and cleaning) 
since January 1, 2000, that he was still employed as of April 
2002, that he worked 32 hours per week, and that he had lost 
only 30 hours in the previous 12 months due to disability.  
His income earned in the last 12 months (that is, presumably, 
the year ending in April 2002), was more than $16,500 before 
deductions.  VA treatment records likewise show that the 
veteran was employed during 2001, with even him admitting 
that he worked "part time."

Marginal employment shall not be considered substantially 
gainful employment. The employment that the veteran has 
described does not equate to marginal employment.  38 C.F.R. 
§ 4.16(a) (2005).  The fact that the veteran, during the 
period in question, appeared to be gainfully employed in and 
of itself precludes an award of nonservice-connected pension 
benefits, without further inquiry into the nature and 
severity of any impairment he may have had.  He was employed, 
and therefore clearly not unemployable.  

With regard to the period between March 10, 1999, and January 
1, 2000, when he began his current employment, it must be 
noted that, during this period, the veteran's disabilities 
were rated as only 30 percent disabling when considered on a 
combined basis, clearly not approaching the schedular 
requirements for an inservice-connected pension as set forth 
above.  His psychiatric impairment was 30 percent disabling, 
while his other disability, a skin condition, was not 
productive of compensable disability.  Further, given his two 
years of college education, work experience and physical 
capabilities, it is clear that the veteran was not precluded 
from all forms of gainful employment between March 1999 and 
January 2000.  It must also be pointed out that, with no 
change in the severity or nature of his disorders, he was 
able to obtain and retain employment as of January 2000.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a manic-depressive disorder, claimed 
as a residual of Agent Orange exposure, is denied.
 
The award of a permanent and total disability rating for 
nonservice-connected pension purposes, prior to September, 
17, 2001, is denied.


____________________________________________
K. Parakkal 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


